 

DEBT PAYMENT AND STOCK ISSUANCE AGREEMENT

 

This Debt Payment and Stock Issuance Agreement (this “Agreement”) is made as of
the 2nd day of May, 2014 by and among Aurios Inc., an Arizona corporation,
having its offices at 7608 N. Shadow Mountain Road, Paradise Valley, AZ 85253
(the “Company”), Paul Attaway, Ira J. Gaines and Christian J. Hoffmann, III,
individually (collectively, the “Stockholders”), and iPayMobil, Inc., an Arizona
corporation (“iPayMobil”).

 

W I T N E S S E T H:

 

WHEREAS, iPayMobil desires to assist the Company in the payment and settlement
of its debts and liabilities;

 

WHEREAS, the Company wishes to issue an aggregate of 919,500 Shares (the
“Shares”) of the Company’s common stock, no par value (“Common Stock”), to
iPayMobil (the “Stock Issuance”) for the sum of $140,000;

 

WHEREAS, the Stock Issuance is being undertaken as part of a consecutive series
of transactions whereby iPayMobil shall acquire 72.59% voting control of the
Company based on the Company’s latest Annual Report on Form 10-K filed on March
21, 2014 (the “2013 10-K”) and take all steps necessary to merge iPayMobil with
and into a newly formed subsidiary of the Company, thereby making it a wholly
owned subsidiary of the Company, as set forth in paragraph 1.5 in this Agreement
(the “Reverse Merger Transaction”); and

 

WHEREAS, in consideration of such Reverse Merger Transaction, from which the
Stockholders acknowledge and agree that they shall derive substantial benefit,
such Stockholders desire to grant to iPayMobil an irrevocable right to vote
their shares as more specifically set forth below (the “Proxy”).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

ISSUANCE OF THE SHARES

 

1.1 Issuance of the Shares. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants, and
agreements contained in this Agreement, at the Closing, as described in Section
1.3 herein, the Company agrees to issue, assign, transfer, and deliver the
Shares to iPayMobil and iPayMobil agrees to accept and receive the Shares from
the Company, in exchange for a payment of an aggregate sum of $140,000 to be
used solely, exclusively, and directly to settle all of the Company’s currently
outstanding debts (the “Debt Settlement Amount”), except for up to $10,000 of
costs and fees associated with the filing of the Company’s 2013 10-K and
preparation of its 2013 state and federal tax returns (the “10-K Obligation”).
The parties acknowledge and agree that $140,000 of the Debt Settlement Amount
was previously deposited into an escrow account with Richardson & Patel LLP,
legal counsel to iPayMobil (“RP” or “Escrow Agent”), and shall be distributed to
each of the debt holders identified on Schedule 2.13 attached hereto (the “Debt
Holders”), in the specific amount set forth opposite each Debt Holder’s name at
the Closing.

 

1.2 Irrevocable Proxy. Concurrently herewith, the Stockholders shall execute a
Proxy substantially in the form attached hereto as Exhibit A. iPayMobil
covenants not to utilize the Proxy in order to re-sell or otherwise “flip” the
Company to a third party; to merge or acquire a business substantially different
than iPayMobil’s business, or change the proposed capital structure of the
Reverse Merger transaction or otherwise effectuate the Reverse Merger
Transaction except as presently contemplated during the term of the proxy.

 

 

 

 

1.3 Closing. The transactions contemplated hereby shall take place at the
offices of Richardson & Patel LLP, located at 1100 Glendon Avenue, Suite 850,
Los Angeles, CA 90024, or such other place as the parties may agree at a closing
(the “Closing”), to occur immediately following the execution and delivery
hereof.

 

1.4 Deliveries. On or prior to the Closing, the parties shall deliver the
following:

 

(a) The Company shall deliver to iPayMobil a certificate(s) representing the
Shares, in the name of iPayMobil, and iPayMobil shall pay the sum of $140,000
for the Shares. The delivery of such Shares shall be effective to vest in
iPayMobil all right, title, and interest in the Shares.

 

(b) The Company shall deliver to iPayMobil evidence of (i) the appointment of
Andrew M. Ling as Chief Executive Officer and director of the Company and of
Gary Pryor as Chief Financial Officer and director of the Company, (ii) the
resignation of Paul Attaway and Tim Louis from all positions as officers and
directors of the Company, and (iii) the cancellation of all Company stock
purchase warrants and options and satisfaction of all Company debts and
liabilities.

 

(c) The Stockholders shall deliver to iPayMobil the Proxy substantially in the
form attached hereto as Exhibit A.

 

(d) At the Closing and anytime thereafter, the parties shall duly execute,
acknowledge, and deliver all such further assignments, conveyances, instruments,
and documents (collectively, the “Transaction Documents”), and shall take such
other action consistent with the terms of this Agreement to carry out the
transactions contemplated by this Agreement.

 

(e) The Escrow Agreement substantially in the form attached hereto as Exhibit B,
shall have been executed and delivered to the Company and iPayMobil by the
Escrow Agent, which shall be in full force and effect.

 

(f) At the Closing, iPayMobil shall instruct Escrow Agent to distribute the Debt
Settlement Amount to the debt holders identified on Schedule 2.13 attached
hereto, in the respective amounts set forth therein. The Company hereby
covenants and agrees that such Debt Settlement Amount shall be used for the sole
purpose of retiring the Company’s debts and liabilities as set forth in Schedule
2.13 and that such amount shall satisfy all remaining indebtedness and
obligations of the Company except for the 10-K Obligation.

 

(g) At the Closing, the Company shall deliver all bank account numbers and
related bank information for the new officers and directors of the Company to
access all Company funds. The balance of the bank account at Closing shall be in
the range of $20 to $30.

 

(h) At the Closing, the Company shall have a D&O insurance policy in full force
and effect, which policy shall be subject to the reasonable approval of
iPayMobil.

 

1.5 Reverse Merger Transaction. The parties acknowledge and agree that the
transactions contemplated by this Agreement are being undertaken as part of a
series of consecutives steps in a Reverse Merger Transaction, pursuant to which:

 

- 2 -

 

 

(a) the Articles of Incorporation of the Company, as amended, shall be amended
and restated to increase the authorized capital stock of the Company and change
the name of the Company to Zipremit, Inc.; and

 

(b) iPayMobil shall be merged with and into a newly created, wholly owned
subsidiary of the Company, as a result of which the original stockholders of the
Company (other than iPayMobil, which upon the effectuation of this Agreement
will be the holder of 919,500 shares of the Company) immediately prior to the
Stock Issuance shall then hold 3,678,000 shares. In the Reverse Merger
transaction, the Company will issue an additional 86,322,000 shares of Common
Stock in exchange for all of the issued and outstanding capital stock of
iPayMobil. As a result of the Reverse Merger Transaction, the original
stockholders of the Company will continue to own 3,678,000 shares, or 4.087% and
the stockholders of iPayMobil shall then hold 86,322,000 (95.913%) of the total
90,000,000 outstanding shares of the Company. For the avoidance of doubt,
nothing contemplated herein shall be interpreted to provide any Company
stockholder with anti-dilution rights, including but not limited to rights of
first refusal or first purchase, or preemptive rights of any kind.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company and the Stockholders hereby, jointly and severally, make the
following representations and warranties to iPayMobil as of the Closing:

 

2.1 The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Arizona. The Company has all necessary
power and authority: (i) to conduct its business in the manner in which its
business is currently being conducted; (ii) to own and use its assets in the
manner in which its assets are currently owned and used; and (iii) to perform
its obligations under all its obligations under all contracts, agreements,
arrangements, or understandings (the “Company Contracts”). The Company is not
and has not been required to be qualified, authorized, registered, or licensed
to do business as a foreign corporation in any jurisdiction. The Company has no
subsidiaries. The Company does not own any controlling interest in any business
entity and has never owned, beneficially or otherwise, any shares or other
securities of, or any direct or indirect equity or other financial interest in,
any business entity. The Company has not agreed and is not obligated to make any
future investment in or capital contribution to any business entity. Neither the
Company nor any of the stockholders of the Company has ever approved, or
commenced any action, suit, or legal proceeding or made any election, in either
case, contemplating the dissolution or liquidation of the Company’s business or
affairs.

 

2.2 The Company has delivered to iPayMobil accurate and complete (through the
date hereof) copies of: (i) the certificate of incorporation and bylaws,
including all amendments thereto, of the Company; (ii) the stock records of the
Company; (iii) correct and complete copies of each material and non-material
Contract (“Contract” includes, without limitation, all written or oral
contracts, agreements, guarantees, licenses and executory commitments, including
real property leases) to which the Company is a party; (iv) a complete and
correct list of all the Company’s policies of insurance and all amendments and
riders thereto and a description of each pending claim under any of the
insurance policies, or any insurance policy previously in effect; and (v) the
minutes and other records of the meetings and other proceedings (including any
actions taken by written consent or otherwise without a meeting) of the holders
of all securities of the Company, the board of directors of the Company, and all
committees of the board of directors of the Company (the items described in the
foregoing clauses “(i)”, “(ii)”, “(iii)”, “(iv)” and “(v)” of this Section 2.2
are collectively referred to herein as the “Company Documents”). There have been
no formal meetings held of, or corporate actions taken by, the stockholders of
the Company, the board of directors of the Company or any committee of the board
of directors of the Company that are not fully reflected in the Company
Documents. There has not been any violation of any of the Company Documents, and
at no time has the Company taken any action that is inconsistent in any material
respect with the Company Documents. The books of account, stock records, minute
books, and other records of the Company are accurate, up-to-date, and complete
in all material respects, and have been maintained in accordance with
requirements of law and prudent business practices.

 

- 3 -

 

 

2.3 The authorized capital stock of the Company consists of: (i) 90,000,000
shares of Common Stock, no par value, of which 3,678,000 shares are issued and
outstanding, and (ii) 10,000,000 shares of “blank check” preferred stock, no par
value, of which no shares are issued and outstanding.

 

(a) All of the outstanding shares of the Company capital stock have been duly
authorized and validly issued and are fully paid and nonassessable. All of the
outstanding shares of capital stock of the Company or other securities of the
Company have been issued in compliance with all applicable federal and state
securities laws and other applicable requirements of law and all requirements
set forth in the Company Documents. No shares of capital stock or other
securities of the Company are subject to a repurchase option in favor of the
Company.

 

(b) There are no: (i) outstanding subscriptions, options, calls, warrants, or
rights (whether or not currently exercisable) to acquire any shares of capital
stock of the Company or other securities of the Company; (ii) outstanding
securities, notes, instruments, or obligations that are or may become
convertible into or exchangeable for any shares of capital stock of the Company
or other securities of the Company; (iii) outstanding or authorized stock
appreciation, phantom stock, or similar rights with respect to the capital stock
of the Company; (iv) agreements, voting trusts, proxies, or understandings with
respect to the voting or registration under the Securities Act of 1933, as
amended (the “Securities Act”), or any shares of the Company; or (v) conditions
or circumstances that may give rise to or provide a basis for the assertion of a
claim by any individual or entity to the effect that such individual or entity
is entitled to acquire or receive any shares of Common Stock or any shares of
the capital stock or other securities of the Company.

 

2.4 The Company has all necessary corporate power and authority to enter into
and to perform its obligations under this Agreement, and the execution,
delivery, and performance by the Company of this Agreement has been duly and
validly authorized by all necessary action and no further consent or
authorization on the part of the Company, its board of directors or its
stockholders is required. This Agreement constitutes, and upon execution and
delivery thereof by the Company, will constitute the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency, and the relief of debtors; and (ii) rules of law governing specific
performance, injunctive relief, and other equitable remedies.

 

2.5 Neither the execution, delivery, or performance of this Agreement, nor the
performance of the Company of its obligations hereunder will directly or
indirectly (with or without notice or lapse of time) cause, constitute, or
conflict with or result in (i) any breach or violation, or give rise to a right
of termination, cancellation, or acceleration or to loss of a material benefit
under, or to increased, additional, accelerated, or guaranteed rights or
entitlements of any person under any of the provisions of, or constitute a
default under, any license, mortgage, or any other agreement or instrument to
which the Company or its stockholders are a party; (ii) result in a violation of
any of the provisions of the Company Documents; (iii) result in a violation of,
or give any governmental body or agency or other individual or entity the right
to challenge any of the transactions contemplated by this Agreement or to
exercise any remedy or obtain any relief under any, requirement of law, or
judicial or administrative order to which the Company is subject.

 

- 4 -

 

 

2.6 The Company has timely filed all reports required to be filed by it under
the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, since
inception (the foregoing materials, together with all documents or reports filed
by the Company under the Exchange Act that were not required to be filed, being
collectively referred to herein as the “SEC Reports” and, together with this
Agreement and the Schedules to this Agreement, the “Disclosure Materials”).

 

(a) The SEC Reports (i) at the time filed, complied in all material respects
with the applicable requirements of law and the United States Securities and
Exchange Commission (the “SEC”), and (ii) did not, at the time they were filed
(or, if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such amended or subsequent filing or, in the case of
registration statements, at the effective date thereof) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in such SEC Reports or necessary in order to make the statements in such
SEC Reports, in light of the circumstances under which they were made, not
misleading. To the best of the Company’s knowledge, each offering or sale of
securities by the Company (i) was either registered under the Securities Act or
made pursuant to a valid exemption from registration, (ii) complied in all
material respects with the applicable requirements of law and the SEC, and (iii)
was made pursuant to offering documents which did not, at the time of the
offering (or, in the case of registration statements, at the effective date
thereof) contain any untrue statement of a material fact or omit to state a
material fact required to be stated in the offering documents or necessary in
order to make the statements in such documents not misleading. The Company has
delivered or made available to iPayMobil all comment letters received by the
Company from the staff of the SEC and all responses to such comment letters by
or on behalf of the Company with respect to all filings under the Securities Act
or the Exchange Act. The Company’s principal executive officer and principal
financial officer (and Company’s former principal executive officers and
principal financial officers, as applicable) have made the certifications
required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and the rules and regulations of the Exchange Act
thereunder with respect to the SEC Reports filed by Company under the Exchange
Act (the “Exchange Act Reports”) to the extent such rules or regulations applied
at the time of the filing. For purposes of the preceding sentence, “principal
executive officer” and “principal financial officer” shall have the meanings
given to such terms in the Sarbanes–Oxley Act. Such certifications contain no
qualifications or exceptions to the matters certified therein and have not been
modified or withdrawn; and neither the Company nor any of its officers has
received notice from any governmental body or agency questioning or challenging
the accuracy, completeness, content, form, or manner of filing or submission of
such certifications. The Company is a “Business Combination Shell Company” as
such term is defined under Rule 405 of the Securities Act.

 

(b) The financial statements of the Company included in the SEC Reports (the
“Company Financial Statements”) comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. The Company Financial Statements
have been prepared in accordance with GAAP, except as may be otherwise specified
in the Company Financial Statements or the notes thereto, and fairly present in
all material respects the assets, liabilities, financial position, and results
of operations of Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

- 5 -

 

 

(c) Each of Company’s independent public accountants, which have expressed their
opinion with respect to the financial statements of the Company included in the
Exchange Act Reports (including the related notes), is and have been throughout
the periods covered by such Company Financial Statements, registered public
accounting firms with respect to the Company within the meaning of all
applicable laws and regulations and is registered with the Public Company
Accounting Oversight Board. With respect to the Company, the Company’s
independent public accountants are not and have not been in violation of auditor
independence requirements of the Sarbanes-Oxley Act and the rules and
regulations promulgated in connection therewith. None of the non-audit services
performed by Company’s independent public accountants for the Company were
prohibited services under the Sarbanes-Oxley Act and all such services were
pre-approved in advance by the Company’s Board of Directors or audit committee
in accordance with the Sarbanes-Oxley Act.

 

(d) The Company maintains disclosure controls and procedures required by Rule
13a-15(b) or 15d-15(b) under the Exchange Act; such controls and procedures are
effective to ensure that all material information concerning the Company is made
known on a timely basis to the principal executive officer and the principal
financial officer. The Company has delivered to iPayMobil copies of, all written
descriptions of, and all policies, manuals, and other documents promulgating
such disclosure controls and procedures. The Company and, to the best knowledge
of the Company, its directors and executive officers, have complied at all times
with Section 16(a) of the Exchange Act, including the filing requirements
thereunder to the extent applicable, except for one transaction by a director in
2013 that was not reported.

 

2.7 Since the filing of the Company’s Form 10-K for the period ending December
31, 2013 (“2013 10-K”) with the SEC, (the “Balance Sheet Date”), the Company has
conducted its business as ordinarily conducted consistent with past practice and
there has not occurred any change, event, or condition (whether or not covered
by insurance) that has resulted in, or would reasonably be expected to result in
any material adverse effect on the Company.

 

(a) Since the Balance Sheet Date, the Company has not issued, transferred, sold,
encumbered, or pledged the Common Stock, shares of or other securities
(including securities convertible into or exchangeable for, warrants, options or
rights to acquire, shares of Common Stock or other securities) of the Company.

 

(b) Since the Balance Sheet Date, the Company has not entered into or
amended any (i) employment agreements or any other type of employment
arrangements, (ii) severance or change of control agreements or arrangements, or
(iii) deferred compensation agreements or arrangements. There is no private or
governmental action, suit, proceeding, claim, arbitration, or investigation
pending before any agency, court or tribunal, foreign or domestic, or, to the
Company’s Best Knowledge (as defined below), threatened against the Company or
any of its properties or any of its officers or directors (in their capacities
as such). There is no judgment, decree, or order against the Company that could
prevent, enjoin, alter, or delay any of the transactions contemplated by this
Agreement. The term “Best Knowledge” of the Company shall mean and include (i)
actual knowledge, and (ii) that knowledge which a prudent businessperson would
reasonably have obtained in the management of such person’s business affairs
after making due inquiry and exercising the due diligence which a prudent
businessperson should have made or exercised, as applicable, with respect
thereto. Actual or imputed knowledge of any director or officer or the Company
shall be deemed to be knowledge of the Company.

 

- 6 -

 

 

2.8 The Company is issuing the Shares to iPayMobil without registration pursuant
to the exemptions afforded the Company under Section 4(2) of the Securities Act,
as amended, and will take any and all actions to make such exemption available.
No registration under the securities laws of any state is required for the offer
and sale of the Shares by the Company to iPayMobil as contemplated hereby.

 

2.9 There are no claims, actions, suits, proceedings, inquiries, labor disputes,
or investigations (whether or not purportedly on behalf of the Company) pending
or, to the Company’s Best Knowledge, threatened against the Company or any of
its assets, at law or in equity, or by or before any governmental entity or in
arbitration or mediation. No bankruptcy, receivership, or debtor relief
proceedings are pending or, to the Company’s Best Knowledge, threatened against
the Company. The Company is not subject to or in default with respect to any
order, writ, injunction, or decree of any federal, state, local, or foreign
court, department, agency, or instrumentality.

 

2.10 The Company has complied with, is not in violation of, and has not received
any notices of violation with respect to, any federal, state, local, or foreign
law, judgment, decree, injunction, or order, applicable to it, the conduct of
its business, or the ownership or operation of its business. References in this
Agreement to “Laws” shall refer to any laws, rules or regulations of any
federal, state, or local government or any governmental or quasi-governmental
agency, bureau, commission, instrumentality, or judicial body (including,
without limitation, any federal or state securities law, regulation, rule, or
administrative order).

 

2.11 The Company has properly filed all tax returns required to be filed and has
paid all taxes shown thereon to be due. To the Best Knowledge of the Company,
all tax returns previously filed are true and correct in all material respects.

 

2.12 Paul Attaway is the President, Chief Executive Officer, Chief Financial
Officer, and director of the Company. Timothy Louis is the Secretary, Treasurer,
and director of the Company. The Company has no other officers, directors, or
employees.

 

2.13 All of the business and financial transactions of the Company have been
fully and properly reflected in the books and records of the Company in all
material respects and in accordance with generally accepted accounting
principles consistently applied. Except as set forth in Schedule 2.13, the
Company has no liabilities or obligations of any nature as of the date hereof,
whether absolute, accrued, contingent, choate, inchoate or otherwise and whether
due or to become due, other than the 10-K Obligation.

 

2.14 As of the date hereof, except as disclosed in the Company’s filings with
the SEC, there are no material liabilities, obligations, encumbrances, pending
or completed investigations or proceedings, fines, criminal or civil legal
actions, or events that could or would have a material adverse effect on the
Company’s operations, business, or reputation, or that could otherwise
negatively impact the Company in any way.

 

- 7 -

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF iPayMobil

 

iPayMobil hereby represents and warrants as of the date hereof to the Company as
follows:

 

3.1 Organization; Authority. To the extent applicable, iPayMobil is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization and has full right, corporate or partnership
power, and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution, delivery, and performance by iPayMobil of the
transactions contemplated by this Agreement have been duly authorized by all
necessary action on the part of iPayMobil. Each Transaction Document to which
iPayMobil is a party has been duly executed by iPayMobil, and when delivered by
iPayMobil in accordance with the terms hereof, will constitute the valid and
legally binding obligation of iPayMobil, enforceable against it in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies, and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

3.2 Own Account. iPayMobil understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
own account and not with a view to or for distributing or reselling such Shares
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understanding with any other persons to
distribute or regarding the distribution of such Shares (this representation and
warranty not limiting such iPayMobil’s right to sell the Shares in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law. iPayMobil is acquiring
the Shares hereunder in the ordinary course.

 

3.3 Experience of iPayMobil. The officers and directors of iPayMobil have such
knowledge, sophistication, and experience in business and financial matters so
as to be capable of evaluating the merits and risks of holding the Shares, and
have so evaluated the merits and risks relating thereto. iPayMobil is able to
bear the economic risk of holding the Shares and, at the present time, is able
to afford a complete loss of the value thereof.

 

3.4 General Solicitation. iPayMobil is not acquiring the Shares as a result of
any advertisement, article, notice, or other communication regarding the Shares
published in any newspaper, magazine, or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

3.5 Access to Information. iPayMobil has been afforded the opportunity to
examine all books, records, and agreements of the Company and to ask questions
of the Company’s senior management and to obtain additional information
necessary to verify the accuracy of the information supplied or to which
iPayMobil had access. iPayMobil has also been afforded the opportunity to ask
questions of the Company’s senior management to obtain any further information
reasonably available to the Company which iPayMobil has requested in connection
with its decision to acquire the Shares. iPayMobil has conducted what it deems
to be an adequate investigation of the business, finances, and prospects of the
Company, and it is satisfied with the results of its investigation.

 

3.6 Accredited Investor. iPayMobil understands and acknowledges that the Common
Stock is being offered under one or more of the exemptions from registration
provided for in Section 3(b), 4(2) and 4(6) of the Securities Act, including,
Regulation D promulgated thereunder, that iPayMobil acknowledges that the Common
Stock is being provided without iPayMobil being offered or furnished any
offering literature, prospectus or other material, financial or otherwise, and
that this transaction has not been scrutinized by the SEC or by any regulatory
authority charged with the administration of the securities laws of any state.
iPayMobil hereby further represents and warrants as follows:

 

- 8 -

 

 

(a) that it understands and has fully considered, for purposes of this
Agreement, the risks of an investment in the Common Stock and understands that:
(i) this investment is suitable only for an investor who is able to bear the
economic consequences or losing its entire investment, and (ii) the Common Stock
is speculative investment which involves a high degree of risk of loss by
iPayMobil;

 

(b) that iPayMobil has not conducted any marketing studies or analysis with
regard to the Company’s prospects;

 

(c) iPayMobil is: (i) an “Accredited Investor” as the term is defined pursuant
to Regulation D promulgated under the Securities Act; (ii) able to bear the
economic risk of this investment, (iii) able to hold the Common Stock for the
period of time set forth herein, and (iv) presently able to afford a complete
loss of its investment; and that its commitment to all speculative investments
is reasonable in relation to its annual income;

 

(d) iPayMobil has such knowledge and experience in financial and business
matters and that it is capable of evaluating the merits and risks of an
investment in the Common Stock and of making an informed investment decision;

 

(e) iPayMobil has had the opportunity to discuss with its representatives,
including its attorney and/or accountant, if any, the tax consequences of its
investment in the Common Stock;

 

(f) iPayMobil understands that no federal or state agency has passed on or made
any recommendation or endorsement of the Common Stock and that the Company is
relying on the truth and accuracy of the representations, declarations, and
warranties herein made by undersigned in offering the Common Stock to iPayMobil
without having first registered the Common Stock under the Securities Act;

 

(g) iPayMobil consents to the placement of a legend on the applicable stock
certificates as required by applicable securities laws, including legends in
form substantially as follows:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER ANY STATE SECURITIES LAW, AND NO INTEREST THEREIN MAY BE SOLD,
DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED, AND THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD UNLESS: (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAW OR (2) AURIOS INC. RECEIVES AN OPINION OF ITS
LEGAL COUNSEL OR OTHER COUNSEL TO THE HOLDER OF THESE SECURITIES (CONCURRED IN
BY LEGAL COUNSEL TO AURIOS INC.), STATING THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS. BY ACQUIRING
THIS CERTIFICATE, THE HOLDER REPRESENTS THAT THE HOLDER HAS ACQUIRED SUCH
CERTIFICATE FOR INVESTMENT AND THAT THE HOLDER WILL NOT SELL OR OTHERWISE
DISPOSE OF THIS CERTIFICATE OR THE SHARES REPRESENTED THEREBY, WITHOUT
REGISTRATION OR OTHER COMPLIANCE WITH THE ACT AND THE RULES AND REGULATIONS
THEREUNDER.

 

- 9 -

 

 

(h) The iPayMobil information set forth in Exhibit C and provided to the Company
is true, accurate, and complete in all material respects. Such information does
not contain any untrue statement of a material fact or omit to state a material
fact or necessary in order to make the information, in light of the
circumstances under which it is presented and disclosed, not misleading.

 

(i) The Company has not engaged any broker, dealer; finder, commission agent or
other similar person in connection with the offer, offer for sale, or sale of
the Shares and is under no obligation to pay any broker’s fee, or commission in
connection with its investment.

 

ARTICLE IV

INDEMNIFICATION

 

4.1 Indemnification by Paul Attaway. From and after the Closing, including after
the effectuation of the Reverse Merger Transaction, Paul Attaway (“Paul Attaway”
or “Attaway”) shall (without any right of contribution, indemnification,
reimbursement or comparable right against or from the Company), indemnify and
hold harmless iPayMobil and its officers, directors affiliates, subsidiaries,
and the Company (including, after the effectuation of the Reverse Merger
Transaction, the Company) (collectively, the “iPayMobil Indemnified Parties")
from and against any outstanding debt as of the Closing exceeding such
outstanding debt as identified in Schedule 2.13 and the 10-K Obligation
presented within twelve (12) months of closing by a trade vendor or holder of a
promissory note issued by the Company prior to the Closing. In the event such a
claim is presented, this claim shall first be presented to Attaway via email.
Attaway shall have fifteen (15) calendar days to resolve and/or pay the claim.
The fact that the claim is presented first to Attaway in no way negates the
indemnification provided for in this paragraph. If after the fifteen (15) day
period has expired, Attaway has neither resolved nor paid the claim, then
iPayMobil shall be free to pay the claim and then present it to Attaway for
reimbursement under this paragraph. Such reimbursement must be made within five
(5) calendar days thereof in cash or other immediately available funds.

 

ARTICLE V

TERMINATION

 

5.1 Termination by Mutual Agreement. This Agreement may be terminated at any
time by mutual consent of the parties hereto prior to the Closing, provided that
such consent to terminate is in writing and is signed by each of the parties
hereto.

 

ARTICLE VI

MISCELLANEOUS

 

6.1 Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings, or letters of intent between or among
the parties with respect to the subject matter of this Agreement. No part of
this Agreement may be modified or amended, nor may any right be waived, except
by a written instrument which expressly refers to this Agreement, states that it
is a modification or amendment of this Agreement and is signed by the parties to
this Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain, or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.

 

- 10 -

 

 

6.2 Severability. If any section, term, or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms, and provisions shall nevertheless continue in full force and
effect.

 

6.3 Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail, or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
5.3. Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery. Notice shall be delivered to the
parties at the following addresses:

 

If to the Company or the Stockholders: Aurios Inc.   7608 N. Shadow Mountain
Road   Paradise Valley, AZ 85253   Attention: Paul Attaway     If to iPayMobil:
iPayMobil, Inc.   15941 N. 77th Street, Suite #4   Scottsdale, AZ 85260  
Attention: Andrew M. Ling     With a copy to: Richardson & Patel LLP   1100
Glendon Avenue, Suite 850   Los Angeles, CA 90024   Attention: Alan A. Lanis,
Jr., Esq.

 

Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.

 

6.4 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Arizona applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law. Each of the parties hereby irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the County of Maricopa in the State of Arizona, by execution and delivery of
this Agreement, irrevocably submits to and accepts the jurisdiction of said
courts, waives any defense that such court is not a convenient forum, and
consents to any service of process made by any method of service permitted by
law.

 

6.5 Waiver of Jury Trial. EACH PARTY hereby expressly waiveS any right to a
trial by jury in the event of any suit, action, or proceeding to enforce this
Agreement or any other action or proceeding which may arise OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.

 

- 11 -

 

 

6.6 Parties to Pay Own Expenses. Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.

 

6.7 Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors,
and permitted assigns; provided, however, that neither party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other party.

 

6.8 Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

 

6.9 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

6.10 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

6.11 Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

 

[Remainder of this page intentionally left blank.]

 

- 12 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  AURIOS INC.:         By: /s/ Paul Attaway     Paul Attaway, President and
Chief Executive Officer         STOCKHOLDERS         As to Articles II and IV
only:         /s/ Paul Attaway   Paul Attaway, individually         As to
Article II only:         /s/ Ira J. Gaines   Ira J. Gaines, individually        
/s/ Christian J. Hoffman, III   Christian J. Hoffmann, III, individually        
IPAYMOBIL, INC.:         By: /s/ Andrew M. Ling     Andrew M. Ling, President
and Chief Executive Officer

 

- 13 -

 

 

EXHIBIT A

 

IRREVOCABLE PROXY

 

 

 

 

IRREVOCABLE PROXY

(Coupled with an interest)

 

AURIOS INC.

 

The stockholders represented herein (the “Stockholders”) appoint Andrew M. Ling
and/or Gary Pryor (the “Proxy Holders”) proxy with the power of substitution to
vote all shares of Common Stock entitled to be voted by the Stockholders at any
annual meeting or special meeting of the stockholders of Aurios Inc. or as a
result of a solicitation by Aurios Inc. or its management or any third party of
a written consent by stockholders in lieu of an annual meeting or special
meeting. This proxy is irrevocable, is coupled with an interest in that it has
been executed in conjunction with the execution and delivery to iPayMobil, Inc.
of that certain Debt Settlement and Stock Issuance Agreement of even date
herewith (the “Agreement”), and will last until the consummation of the reverse
merger transaction contemplated by Section 1.5 of the Agreement or one year from
the date hereof, whichever comes first. This proxy is meant to comply with
Chapter 7, Article 2, Section 10-722 of the Arizona Revised Statutes and shall
be read and interpreted so as to be enforceable in accordance therewith. The
Common Stock to which this proxy applies includes the following certificates
(and any replacement certificates or certificates issued for the balance of
shares sold, as contemplated below):

 

Name on Certificate  Number of Shares  Paul Attaway   1,254,666  Ira J. Gaines 
 656,666  Christian J. Hoffman, III   606,666  Tim Louis   100,000 

 

The Stockholders may not sell shares of their Common Stock in Aurios Inc. in the
public market while this proxy remains in effect. The Stockholders agree that,
before they sell any shares of Common Stock subject to this proxy to a third
party in a private sale, the Stockholders shall disclose to the Proxy Holders
the names and contact information of the persons to whom they propose to
transfer the Common Stock and the terms of the sale transaction and shall
disclose to the proposed purchasers the existence of this proxy. The application
of this proxy to shares of Common Stock sold by the Stockholders in a private
sale shall be reviewed by the Proxy Holders who shall determine, in their sole
and absolute discretion, whether or not such shares shall continue to be subject
to this proxy. Gifts of Common Stock subject to this proxy will continue to be
subject to it.

 

Irrespective of any writing received from the Stockholders purporting to revoke
this proxy, the Stockholders agree that Aurios Inc. need not be required to
recognize any such revocation and may continue to recognize the appointment made
in this proxy.

 

/s/ Paul Attaway 4/24/2014   /s/ Ira J. Gaines 4/24/2014 Paul Attaway Date   Ira
J. Gaines Date           /s/ Christian J. Hoffman, III 4/24/2014   /s/ Tim Louis
4/24/2014 Christian J. Hoffman, III  Date   Tim Louis Date



 



 

 

 

EXHIBIT B

 

ESCROW AGREEMENT

 

 

 

  

ESCROW AGREEMENT

 

This ESCROW AGREEMENT dated as of May 2, 2014 (this “Agreement”) is entered into
by and between Aurios Inc., an Arizona corporation (the “Company”), iPayMobil,
Inc., an Arizona corporation (“iPayMobil”) and Richardson & Patel LLP (the
“Escrow Agent”). The foregoing parties are sometimes referred to hereinafter
individually as a “Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, pursuant to that certain Debt Payment and Stock Issuance Agreement,
dated on or about the date hereof (as the same may be amended, modified or
restated in accordance with the terms thereof, the “Debt Payment and Stock
Issuance Agreement”), by and among the Company and iPayMobil, iPayMobil desires
to assist the Company in the payment and settlement of its debts and liabilities
and the Company wishes to, inter alia, issue an aggregate of 919,500 shares of
the Company’s Common Stock in exchange for a payment of an aggregate sum of
$140,000 in immediately available funds; capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Debt
Payment and Stock Issuance Agreement; and

 

WHEREAS, the Company has requested that the Escrow Agent hold such iPayMobil
funds (the “Escrow Funds”) in escrow until the Closing, except as otherwise set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the Parties agree as follows:

 

1.TERMS OF ESCROW

 

1.1 Escrow. The Parties hereby agree to establish a non-interest-bearing escrow
account (the “Escrow Account”) with the Escrow Agent whereby the Escrow Agent
shall hold the funds collected from iPayMobil. The Escrow Agent shall have no
responsibility whatsoever with regard to funds that the Escrow Agent does not
receive or funds that have not yet cleared. The Escrow Agent shall have no duty
or responsibility to enforce the collection or demand payment of any funds
deposited or to be deposited into the Escrow Account.

 

1.2 Delivery of Escrow Funds. The Company shall instruct iPayMobil to deliver to
Escrow Agent the Escrow Funds in the form of a wire transfer in accordance with
this Section 1.2. All Escrow Funds shall be deposited into the Escrow Account.
Wire transfers to the Escrow Agent shall be made as follows:

 

1

 

  

  BANK NAME: COMERICA BANK OF CALIFORNIA     WESTWOOD OFFICE     10900 WILSHIRE
BLVD.     LOS ANGELES, CALIFORNIA 90024     PHONE NUMBER 800-888-3595        
ABA NUMBER: 121137522         SWIFT CODE: MNBDUS33         ACCT. NUMBER:
1894608122         BENEFICIARY: RICHARDSON & PATEL LLP     IOLTA LAWYERS TRUST
CHECKING         Re: iPayMobil/Aurios

 

1.3 Release of Funds. On or before April 28, 2014, the Parties agree that the
Escrow Agent shall, upon the full execution of the Debt Payment and Stock
Issuance Agreement and the effectuation of all actions and transactions
contemplated thereby, disburse the Escrow Funds in accordance with the payment
instructions identified in Schedule 2.13 of the Debt Payment and Stock Issuance
Agreement. For the avoidance of doubt, $70,000 is nonrefundable to iPayMobil
because the Company filed its Annual Report on Form 10-K with the U.S.
Securities and Exchange Commission on or before March 31, 2014 (the “10-K
Filing”).

 

2.OTHER TERMS REGARDING THE ESCROW AGENT

 

2.1 Escrow Agent’s Duties. The Escrow Agent shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by the Escrow Agent to be genuine and to have been signed or
presented by the proper Party or Parties.

 

2.2 Liability. The Escrow Agent shall not be personally liable for any act the
Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting in
good faith and in the absence of gross negligence, fraud and willful misconduct,
and any act done or omitted by the Escrow Agent pursuant to the advice of the
Escrow Agent’s attorneys-at-law shall be conclusive evidence of such good faith,
in the absence of gross negligence, fraud and willful misconduct. The Escrow
Agent is hereby expressly authorized to disregard any and all warnings given by
any of the Parties hereto or by any other person or corporation, excepting only
orders or process of courts of law and is hereby expressly authorized to comply
with and obey orders, judgments or decrees of any court. In case the Escrow
Agent obeys or complies with any such order, judgment or decree, the Escrow
Agent shall not be liable to any of the Parties hereto or to any other person,
firm or corporation by reason of such decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction.

 

2.3 Resignation. The Escrow Agent’s responsibilities as escrow agent hereunder
shall terminate if the Escrow Agent shall resign by giving written notice to
iPayMobil. In the event of any such resignation, iPayMobil shall appoint a
successor Escrow Agent, and the Escrow Agent shall deliver to such successor
Escrow Agent any Escrow Funds held by the Escrow Agent.

 

2

 

  

2.4 Disputes as to Escrow Funds. It is understood and agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the Escrow Funds, the Escrow Agent is authorized and directed in
the Escrow Agent’s sole discretion (1) to retain in the Escrow Agent’s
possession without liability to anyone all or any part of the Escrow Funds until
such disputes shall have been settled either by mutual written agreement of the
Parties concerned by a final order, decree or judgment of a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but the Escrow Agent shall be under no duty whatsoever to institute
or defend any such proceedings, or (2) to deliver the Escrow Funds to a state or
federal court having competent subject matter jurisdiction and located in the
City of Los Angeles, California in accordance with the applicable procedure
therefor.

 

2.5 Indemnification. iPayMobil agrees to indemnify and hold harmless the Escrow
Agent and its members, partners, employees, agents and representatives from any
and all claims, liabilities, costs or expenses in any way arising from or
relating to the duties or performance of the Escrow Agent hereunder or the
transactions contemplated hereby or by the Debt Payment and Stock Issuance
Agreement other than any such claim, liability, cost or expense to the extent
the same shall have been determined by final, un-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, fraud or
willful misconduct of the Escrow Agent.

 

2.6 Compensation. iPayMobil shall be obligated to reimburse Escrow Agent for all
costs and expenses incurred or that become due in connection with this
Agreement, including reasonable attorney’s fees. Neither the modification,
cancellation, termination or rescission of this Agreement nor the resignation or
termination of the Escrow Agent shall affect the right of Escrow Agent to be
reimbursed or paid any amount which has been incurred or becomes due, prior to
the effective date of any such modification, cancellation, termination,
resignation or rescission. To the extent the Escrow Agent has incurred any such
expenses prior to any closing, the Escrow Agent shall advise iPayMobil and
iPayMobil shall direct all such amounts to be paid directly at any such closing.

 

2.7 Notices. Notices and correspondence shall be sent to:

 

  If to Company:       Aurios Inc.   7608 N. Shadow Mountain Road   Paradise
Valley, AZ 85253   Attention: Paul Attaway       If to iPayMobil:         
iPayMobil, Inc.   15941 N. 77th Street, Suite #4   Scottsdale, AZ 85260  
Attention: Andrew M. Ling       With a copy to:          Richardson & Patel LLP
  1100 Glendon Avenue, Suite 850   Attention: Alan A. Lanis, Jr., Esq.

 

3

 

  

2.8 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the permitted successors and permitted assigns of the Parties
hereto.

 

2.9 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties regarding the subject matter contained herein and supersedes all
prior or contemporaneous agreements, representations and understandings of the
Parties.

 

2.10 Waiver; Amendment. Neither this Agreement nor any provisions hereof shall
be amended or waived except by an instrument in writing, signed by the party
against whom enforcement of any such amendment or waiver is sought. Any
amendments to the Escrow Agent’s duties hereunder shall be made in writing
signed by all Parties to this Agreement.

 

2.11 Severability; Assignability. Should any portion of this Agreement be
rendered void, invalid or unenforceable by a court of law for any reason, such
invalidity or unenforceability shall not void or render invalid or unenforceable
any other portion of this Agreement. Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company without the prior written consent of the other
and Escrow Agent.

 

2.12 Successors and Assigns. The provisions of this Agreement shall be binding
upon and accrue to the benefit of the Parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.

 

2.13 Governing Law; Venue. This Agreement is to be construed in accordance with
and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the Parties. All disputes and controversies arising out of
or in connection with this Agreement shall be resolved exclusively by the state
and federal courts located in the City and County of Los Angeles in the State of
California, and each party hereto agrees to submit to the jurisdiction of said
courts and agrees that venue shall lie exclusively with such courts.

 

2.14 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

  

[Signature Page to the Escrow Agreement Follows]

 

4

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Escrow Agreement as of
the last date written below on this signature page.

 

AURIOS INC.:         By: /s/ Paul Attaway     Paul Attaway, President and Chief
Executive Officer         IPAYMOBIL, INC.:         By: /s/ Andrew M. Ling    
Andrew M. Ling, President and Chief Executive Officer         ESCROW AGENT:    
    RICHARDSON & PATEL LLP         By: /s/ Nimish Patel     Nimish Patel,
Partner  

 



5

 

 

EXHIBIT C

 

iPAYMOBIL INFORMATION

 

iPayMobil is an e-commerce B2B mobile payment solution for third-party
licensees, such as merchants, internet service providers, payment service
providers and other businesses. Its software is intended to provide a convenient
and secure ability to purchase goods and services online using a mobile device.
iPayMobil’s goal is to monetize a unique set of patents in the mobile payment
industry. iPayMobil has an exclusive worldwide license (the “Exclusive License”)
with GTX Corporation (“GTX”) for patents, which cover a payment system for
e-commerce using online tokens, or unique digital signatures that provide a
designated monetary denomination, a unique authentication process, customer
identification and other attributes associated with an e-commerce transaction
(“GTX Patents”). iPayMobil intends to sublicense its software, and in
conjunction, the GTX Patents, to technology companies in several industries and
other companies that require a payment system within their online operating
environment.

 

After the closing of the transaction contemplated in the Agreement, the Company
will hold a shareholder meeting to approve the issuance of its remaining
authorized shares to iPayMobil and to increase the number of its authorized
shares from 90,000,000 to 200,000,000. As part of its plan after the closing,
iPayMobil shareholders will receive 86,322,000 newly issued shares of the
Company’s common stock and iPayMobil’s assets will be incorporated into the
operations of the Company. Such assets will include iPayMobil’s exclusive
license agreement, dated October 30, 2013, for the exclusive rights to the GTX
Patents, including the right to purchase the GTX Patents at a pre-determined
price for 48 months for $12.6 million, commencing on such date, and the right to
the use of the iPayMobil software and related intellectual property.

 

The Company intends to develop software in the mobile payments industry, to
sub-license seven patents from GTX to use and develop iPayMobil’s proprietary
software and to sell and market software services nationwide. The seven patents
owned by GTX generally deal with e-commerce, digital content management on the
cloud and bridge payment solutions for e-commerce involving Mall Service
Providers. The patents were filed in the early 2000s and received between 2007
and 2010. The patent numbers are United States Patent numbers 7,676,432;
7,328,189; 7,249,099; 7,177,838; 7,376,621; 6,876,979 and 7,249,060

 



 

 

 



SCHEDULE 2.13

 

Payee  Amount  Quarles & Brady, LLP  $30,000.00  P. Attaway  $37,675.38  I.
Gaines  $36,310.12  C. Hoffmann  $36,014.50     $140,000.00 

 



 

 

 